     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
12   KATHERINE E. WILLIAMSON                         ) Case No.: 2:18-cv-02304-CKD
                                                     )
13                                                   ) STIPULATION AND ORDER FOR AN
                                                     ) EXTENSION OF TIME
14                  Plaintiff,                       )
                                                     )
15          v.                                       )
     NANCY A. BERRYHILL,                             )
16                                                   )
     Acting Commissioner of Social Security,
                                                     )
17                                                   )
                    Defendant.                       )
18
19
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that the time for responding to Plaintiff’s Complaint will be extended by 62
21
     days, from December 18, 2018 until February 18, 2019.
22
            This is Defendant’s first request for an extension of time to respond to Plaintiff’s
23
     complaint. Defendant respectfully requests this additional time because additional time is
24
     needed to prepare the administrative record.
25
            The parties further stipulate that the briefing schedule shall be modified accordingly:
26
        •   Within forty-five (45) days after filing of the answer, on or before April 4, 2019, Plaintiff
27          shall file a motion for summary judgment and/or remand;
        •   Defendant shall file an opposition to Plaintiff’s motion within thirty (32) days after
28
            service of Plaintiff’s motion for summary judgment, on or before May 4, 2019.
        •   Appellant's reply brief shall be filed with the court and served on respondent within
 1
            twenty (20) days after service of Defendant’s opposition, on or before May 24, 2019.
 2
 3
 4                                               Respectfully submitted,

 5   Dated: December 14, 2018                    /s/ Jared T. Walker
 6                                               (*as authorized via e-mail on 12/14/18)
                                                 JARED T. WALKER
 7                                               Attorney for Plaintiff
 8
 9   Dated: December 14, 2018                    McGREGOR W. SCOTT
                                                 United States Attorney
10                                               DEBORAH LEE STACHEL
                                                 Acting Regional Chief Counsel, Region IX
11                                               Social Security Administration
12
                                         By:     /s/ Marcelo Illarmo
13                                               MARCELO ILLARMO
                                                 Special Assistant United States Attorney
14
15                                               Attorneys for Defendant

16
17
18                                              ORDER

19
20   APPROVED AND SO ORDERED.

21   Dated: December 19, 2018
                                                    _____________________________________
22                                                  CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
